EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3 and 5-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 5-10, Brunneke disclose the mounting assembly of claim 1, as set forth on pages 2 and 3 of the non-final rejection mailed February 8, 2022, but fails to disclose the first bore (29) has a closed end such that the first bore does not communicate with an interior of the pressure vessel (4).
The prior art fails to fairly show or suggest a modification to Brunneke such that the first bore has a closed end such that the first bore does not communicate with an interior of the pressure vessel. Further, modifying Brunneke such that the first bore has a closed end such that the first bore does not communicate with an interior of the pressure vessel, as the pin/attachment element (8) must pass through the pressure vessel. This structure is integral to the function of the assembly/system and closing off the bore such that the pin/attachment element cannot pass through the pressure vessel would destroy the structure of Brunneke.
Regarding claims 11-20, the claims are allowed for the reasons set forth above regarding claim 1, where Brunneke fails to disclose the first bore (29) has a closed end such that the first bore does not communicate with an interior of the pressure vessel (4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 2, 2022